DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on November 23, 2020 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Nine (9) sheets of drawings were filed on November 23, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatta, Tatsuo (JP 2006-146092 A)
Regarding claims 1-3 and 5; Hatta, Tatsuo discloses an optical receptacle (see Figure 1) configured to be disposed between a light emitting element (laser diode 18) and an optical transmission member (optical fiber 11) and configured to optically couple the light emitting element (18) and the optical transmission member (11), the optical receptacle (see Figure 1) comprising: 
5a first optical surface (first optical surface; see Figure 1, annotated below) configured to allow incidence of light emitted from the light emitting element (18; see annotated Figure 1 below); 
a second optical surface (second optical surface; see Figure 1, annotated below) configured to emit, toward the optical transmission member (11), light emitted from the light emitting element (18) and advanced inside the optical receptacle (see Figure 1, annotated below); 
a diffraction surface (diffraction surface of diffraction grating 14; see Figure 1, annotated below) disposed on the first optical surface, on the second optical surface, 10or on a light path between the first optical surface and the second optical surface, and 
wherein the diffraction surface is configured such that primary diffraction light (first order and higher order diffraction light; see the abstract) of the light emitted from the light emitting element (18) reaches an end portion of the optical transmission member (11), and that zero-order diffraction light of the light emitted from the light emitting element (18) does not reach the end portion of the optical transmission member (11; zero-order diffraction light is coupled to the photodiode 16; see the abstract);
wherein the diffraction surface is configured such that only the primary diffraction light (first order and higher order diffraction light is the primary light; see the abstract) reaches the end portion of the optical transmission member (11); 
wherein the diffraction surface (see annotated Figure 1 below) is disposed on the second optical surface; and
an optical module, comprising, 
a photoelectric conversion device (see Figure 1) including a light emitting element (18); and 
an optical receptacle (see Figure 1) configured to optically couple, to an optical transmission member (11), 5light emitted from the light emitting element (18), wherein the optical receptacle is the optical receptacle according to claim 1.  

    PNG
    media_image1.png
    480
    766
    media_image1.png
    Greyscale

Regarding claims 1 and 4; Hatta, Tatsuo discloses an optical receptacle (see Figure 1) configured to be disposed between a light emitting element (laser diode 18) and an optical transmission member (optical fiber 11) and configured to optically couple the light emitting element (18) and the optical transmission member (11), the optical receptacle (see Figure 1) comprising: 
5a first optical surface (first optical surface; see annotated Figure 1 below) configured to allow incidence of light emitted from the light emitting element (18; see annotated Figure 1 below); 
a second optical surface (second optical surface; see annotated Figure 1 below) configured to emit, toward the optical transmission member (11), light emitted from the light emitting element (18) and advanced inside the optical receptacle (see Figure 1, annotated below); 
a diffraction surface (surface of diffraction grating 14; see Figure 1, annotated below) disposed on the first optical surface, on the second optical surface, 10or on a light path between the first optical surface and the second optical surface, and 
further comprising a third optical surface (third optical surface; see annotated Figure 1 below) disposed on the light path, the third optical surface being configured to reflect, toward the 25second optical surface (second optical surface), light entered from the first optical surface, wherein the diffraction surface (diffraction surface of diffraction grating 14) is disposed on the third optical surface (see annotated Figure 1 below).  


    PNG
    media_image2.png
    480
    766
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874